Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00785-CV

                                     Maryann CASTRO,
                                         Appellant

                                              v.

                                      Manuel CASTRO,
                                         Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-15957
                        Honorable Janet P. Littlejohn, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s memorandum opinion of this date, the trial court’s final
decree of divorce is AFFIRMED. It is ORDERED that Appellee Manuel Castro recover his costs
of appeal from Appellant Maryann Castro.

       SIGNED December 16, 2015.


                                               _____________________________
                                               Karen Angelini, Justice